United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Miami, FL, Employer
)
___________________________________________ )
S.F., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1591
Issued: December 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On May 31, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated September 15, 2006 denying her claim and
nonmerit decisions dated November 17, 2006 and March 30, 2007, denying her requests for
further merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issues are: (1) whether appellant sustained an injury in the performance of duty
causally related to factors of her federal employment; and (2) whether the Office properly
refused to reopen her case for further review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 27, 2006 appellant, then a 52-year-old letter carrier, filed a traumatic injury claim
alleging that she bruised her knee and lost her glasses while fleeing an armed robbery that day.
She stopped work on July 28, 2006 and returned on July 29, 2006. Appellant submitted a
July 27, 2006 treatment note from a nurse.

By letter dated August 15, 2006, the Office advised appellant that additional factual and
medical evidence was needed. Appellant was requested to provide a physician’s opinion as to
how the reported work incident caused the claimed injury. The Office explained that the
physician’s opinion was crucial to her claim and allotted her 30 days to submit the requested
information.
In an August 30, 2006 statement, appellant alleged that the robbery was an armed robbery
and that it was “very disturbing.” She alleged that, while she and coworkers were trying to
escape, they could not escape safely and people were run over, tumbling, screaming, crying and
panicking. Appellant alleged that she sustained an anxiety attack and lost her glasses during the
robbery.
By decision dated September 15, 2006, the Office denied appellant’s claim. It found that
the evidence supported that the claimed incident occurred; however, appellant failed to submit
the sufficient medical evidence in support of her claim. It found that her medical evidence did
not demonstrate that her claimed medical condition was related to the accepted incident of
July 27, 2006.
Appellant requested reconsideration on October 19, 2006. By letter dated November 6,
2006, she advised the Office that she was submitting additional evidence. Appellant submitted
an August 5, 2006 receipt for an eye examination by Dr. Michael D. Riesen, an optometrist, and
a July 27, 2006 admission form and treatment notes from a nurse for anxiety. On September 28,
2006 she stated that she was filing a grievance. The Office also received July 27, 2006 treatment
notes from a physician whose signature was illegible. The physician noted that appellant had a
previous medical history of fibromyalgia and she was robbed at “gun point.”
In a November 17, 2006 decision, the Office denied appellant’s request for
reconsideration without a review of the merits on the grounds that her request neither raised
substantive legal questions nor included new and relevant evidence.
By letter dated February 26, 2007, appellant informed the Office that her fibromyalgia
condition did not have anything to do with her claim.” She noted that her physician indicated
that her blood pressure was up and that was the cause of her going to the emergency room. The
Office received a copy of a July 27, 2006 treatment note signed by a nurse and a billing policy
statement. By letter dated March 7, 2007, the Office advised appellant that, if she wished to
receive reconsideration, she must file a new request. In a March 12, 2007 telephone
memorandum, the Office noted that appellant wished to have her February 26, 2007 letter
adjudicated as a request for reconsideration.
In a March 30, 2007 decision, the Office denied appellant’s request for reconsideration
without a review of the merits on the grounds that it neither raised substantive legal questions nor
included new and relevant evidence.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. An employee
has the burden of establishing the occurrence of an injury at the time, place, and in the manner
alleged by a preponderance of the reliable, probative and substantial evidence.5 An injury does
not have to be confirmed by eyewitnesses in order to establish the fact that an employee
sustained an injury in the performance of duty, as alleged, but the employee’s statements must be
consistent with surrounding facts and circumstances and his or her subsequent course of action.
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may cast doubt on an employee’s statements in determining whether he or she has
established a prima facie case.6 However, an employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.7
The second component is whether the employment incident caused a personal injury and
generally this can be established only by medical evidence.8 The employee must also submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.9 The medical evidence required to establish
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyet, 41 ECAB 992 (1990).

5

Charles B. Ward, 38 ECAB 667 (1987).

6

Merton J. Sills, 39 ECAB 572, 575 (1988).

7

Thelma S. Buffington, 34 ECAB 104 (1982).

8

See John J. Carlone, 41 ECAB 354, 357 (1989).

9

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

3

causal relationship is usually rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.10
ANALYSIS -- ISSUE 1
Appellant alleged that on July 27, 2006 she was fleeing a robbery at the employing
establishment when her blood pressure became elevated, she bruised her knee and lost her
glasses. The Board finds that there is no evidence refuting that the incident occurred as alleged,
by appellant. However, the medical evidence is insufficient to establish that the July 27, 2006
employment incident caused an injury. The medical reports of record do not establish that the
fleeing from a robbery at work caused a personal injury on that date. Appellant did not submit
any medical evidence which contained a reasoned explanation of how the employment incident
on July 27, 2006 caused or aggravated an injury.11
The only evidence from a healthcare provider submitted by appellant, prior to the
Office’s September 15, 2006 decision was a July 27, 2006 note from a nurse. Section 8101(2) of
the Act12 provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their
practice as defined by the applicable state law. Registered nurses, licensed practical nurses and
physicians’ assistants are not physicians as defined under the Act. Thus, their opinions are of no
probative value.13
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.14
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.15 Causal relationship must be substantiated by reasoned medical
opinion evidence which is appellant’s responsibility to submit.

10

Id.

11

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
12

See 5 U.S.C. § 8101(2). See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held
that a medical opinion, in general, can only be given by a qualified physician).
13

Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005).

14

See Joe T. Williams, 44 ECAB 518, 521 (1993).

15

Id.

4

The Office advised appellant of the evidence required to establish her claim; however,
she failed to submit such evidence. Appellant did not provide a medical opinion which describes
or explains the medical process through which the July 27, 2006 work incident would have
caused the claimed injury. Accordingly, she did not establish that she sustained an anxiety
condition in the performance of duty. Inasmuch as appellant has not established that she
sustained an employment-related injury requiring medical services, she is not entitled to have her
eyeglasses replaced or repaired by the Office.16 The Office properly denied her claim for
compensation.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case under section 8128(a) of the Act,17 section
10.608(a) of the implementing regulations provide that a timely request for reconsideration may
be granted if the Office determines that the employee has presented evidence and/or argument
that meets at least one of the standards described in section 10.606(b)(2).18 This section provides
that the application for reconsideration must be submitted in writing and set forth arguments and
contain evidence that either: (i) shows that the Office erroneously applied or interpreted a
specific point of law; or (ii) advances a relevant legal argument not previously considered by the
Office; or (iii) constitutes relevant and pertinent new evidence not previously considered by the
Office.19 Section 10.608(b) provides that, when a request for reconsideration is timely but fails
to meet at least one of these three requirements, the Office will deny the application for
reconsideration without reopening the case for a review on the merits.20
When reviewing an Office decision denying a merit review, the function of the Board is
to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.21
ANALYSIS -- ISSUE 2
With her October 19, 2006 and February 26, 2007 reconsideration requests, appellant
repeated her previous arguments that her high blood pressure was related to the employment
incident. She also alleged that she was filing a grievance. Additionally, appellant submitted an
August 5, 2006 receipt for an eye examination from Dr. Riesen, a July 27, 2006 admission form
16

See 5 U.S.C. § 8101(5) (in defining the term “injury,” notes that eyeglasses are not to be “replaced, repaired or
otherwise compensated for, unless the damages or destruction is incident to a personal injury requiring medical
services”).
17

5 U.S.C. § 8128(a).

18

20 C.F.R. § 10.608(a).

19

20 C.F.R. § 10.608(b)(1) and (2).

20

20 C.F.R. § 10.608(b).

21

Annette Louise, 54 ECAB 783 (2003).

5

and a billing policy statement. However, these arguments and documents are not relevant and
pertinent, as the issue in the present case is medical in nature. Appellant’s arguments that her
blood pressure was related to the incident are irrelevant as the issue can only be resolved by
competent medical evidence.
The Office also received July 27, 2006 treatment notes. However, these notes are not
relevant, as they do not address the issue of causal relationship. The submission of evidence that
does not address the particular issue involved does not constitute a basis for reopening a case.22
Appellant also submitted several nurses’ notes. These reports are not relevant. As noted
above, nurses are not physicians under the Act. Thus, a nurse is not competent to give a medical
opinion.23 Thus, these reports are not relevant. The Board also finds that the July 27, 2006
treatment note signed by a nurse was duplicative. It has held that the submission of evidence or
argument which repeats or duplicates that already in the case record does not constitute a basis
for reopening a case.24
Appellant, therefore, did not show that the Office erroneously applied or interpreted a
specific point of law; or advance a relevant legal argument not previously considered by the
Office. Further, she failed to submit relevant new and pertinent evidence not previously
considered by the Office. As appellant did not meet any of the necessary regulatory
requirements, she was not entitled to a merit review.25
As appellant is not entitled to a review of the merits of her claim pursuant to section
10.606(b)(2), the Board finds that the Office properly refused to reopen her case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty on July 27, 2006. It further finds that the Office
properly refused to reopen her claim for merit review under 5 U.S.C. § 8128(a).

22

Robert P. Mitchell, 52 ECAB 116 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Alan G.
Williams, 52 ECAB 180 (2000).
23

See supra note 13.

24

Edward W. Malaniak, 51 ECAB 279 (2000).

25

See James E. Norris, 52 ECAB 93 (2000).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 30, 2007, November 17 and September 15, 2006 are
affirmed.
Issued: December 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

